Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/20/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-11 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 8/8/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Four new IDS filed on 7/18/2022 and 10/20/2022 are additionally considered.  
Applicant is invited to the IDS descriptions by EP and JP patent office.  Examiner’s office action is on the same line with the remarks by EP and JP patent office regards “exhaust volume V”. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 refers “exhaust volume V” and “compressor”.  
Claim 7 recites “The motor according to claim 6, wherein: the number of the tooth slots is 9, and the number of poles of the rotor is 6; or the number of the tooth slots is 6, and the number of poles of the rotor is 4; or the number of the tooth slots is 18, and the number of poles of the rotor is 6; or the number of the tooth slots is 24, and the number of poles of the rotor is 4.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the exhaust volume V of the compressor”.   Before this recitation, “exhaust volume” has not been discussed.  It is vague and indefinite as there is insufficient antecedent basis for this limitation in the claim. 
As pointed out in search reports of international offices (IDS), the exhaust volume V of the compressor having unit of cm.sup.3 is vague and indefinite.  Volume is definable by 3-D space.  Application does not define what the exhaust volume is.  	
Not only the search reports of international offices (IDS), it is referred as below. 
1. Exhaust volume  (namely volume flow)Under the rated exhaust pressure, the air volume discharged by the air compressor per unit time is converted to the air volume under the intake state, which is the air compressor's exhaust volume (namely volume flow), and the unit is m³/min.
See also following websites. 
“https://www.jaguarcompressors.com/info/exhaust-volume-of-screw-compressor-47897011.html”     
“https://www.handeair.com/info/basic-parameters-of-air-compressor-32579936.html”
“Volume flow rate of air compressor”: 
Volume flow, domestic users often called exhaust.Volume flow refers to the exhaust pressure in the requirements, air compressor unit time out of the volume of gas, converted to the amount of the intake state.
(2) volume flow unit: m3/min (cubic/minute) or L/ min (liter/minute), 1m3 (cubic) = 1000L (liter);
(3) general, commonly used flow unit: m3/min (cubic /min);
(4) volume flow in our country is also known as the volume or nameplate flow.

As shown above with multiple references, the unit as in the claim does different from the unit of exhaust volume known in the art.   This means said exhaust volume by the applicant is different from the exhaust volume known in the art. 
Note that Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
It is required for an evidence of applicant’s own definition at the time of filing or factual technical evidence the listed references are not true. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI (JP 2006144731 A, IDS) in view of AAPA (applicant admitted prior art).  

As for claim 1, INAGAKI discloses a motor (103) for a compressor (title), comprising: 
a stator (111) comprising a stator core (112) of a circular tubular shape (Fig. 2), 
wherein the stator core has an inner diameter and an outer diameter (Fig. 2), and it is shown appeared to be the ratio k of the inner diameter to the outer diameter satisfies k>0.5 (see NOTE 1); and 
a rotor (121) provided in a cylindrical space formed by the stator core and comprising a rotor core and a magnetic member (122) provided on the rotor core (refer applicant’s Fig. 2). 
NOTE 1: INAGAKI discloses “Outer diameter ratio of the rotor 121 in relation to effective outer diameter of the stator iron core 112 is set to 0.55 or greater” and “The outer diameter D of the rotor 121 is 58% with respect to the effective outer diameter E of the stator” in the specific example.  It is well-known in the art that air-gap between stator and rotor is very small (official notice, refer listed of references in section “prior art made of record”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the ratio k of the inner diameter to the outer diameter satisfies k>0.5.  
Regards limitation wherein the maximum radius R of the outer edge of the rotor is limited by the inner diameter of the stator core, it is obvious because, if the maximum radius R of the outer edge of the rotor is over the limit of the inner diameter of the stator core, rotor is jammed in the stator core or can not be installed in the stator bore. 
Regards “wherein an exhaust volume V of the compressor, the mass M of the rotor core and the magnetic member, and the maximum radius R of an outer edge of the rotor satisfy 2<V(M*R sup 2)*1000<4, wherein the unit of the exhaust volume V of the compressor is cm.sup.3, the unit of the mass M of the rotor core and the magnetic member is g, and the unit of the maximum radius R of the outer edge of the rotor is cm”, is a prior art as applicant admitted in Fig. 4 except the range of from 2 to 4.  
	However, as discussed in 112 rejection above, exhaust volume V is vague and indefinite.  With this indefinite, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have claimed range from 2 to 4 compared to applicant admitted prior art range of from 2.2 to 3.7.  
	(1) The applicant admitted prior art range of from 2.2 to 3.7 can produce one of design in the claimed range of from 2 to 4 (in Fig. 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a product within the claimed range.  
	(2) Additionally, as discussed above, INAGAKI discloses “Outer diameter ratio of the rotor 121 in relation to effective outer diameter of the stator iron core 112 is set to 0.55 or greater” and “The outer diameter D of the rotor 121 is 58% with respect to the effective outer diameter E of the stator” in the specific example.  
Selecting a ratio increased 0.04 (4%) more within the range of 0.55 or more, it results the upper value is 4 from 3.7 due to R sup 2.  Also, selecting a ratio decreased to 0.954 (4%) less within the range of 0.58 or more, it results the lower value is 2 from 2.2 due to R sup 2.  
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure claimed ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As for claim 2, INAGAKI as modified discloses the motor according to claim 1, wherein: the ratio k of the inner diameter to the outer diameter of the stator core satisfies k>0.57 selected from the range of WALME teaching the stator core has the ratio k of the inner diameter (L4, Fig. 3) to the outer diameter (L2) is between 40% and 60%.  The limitation “the exhaust volume V of the compressor, the mass M of the rotor core and the magnetic member, and the maximum radius R of the outer edge of the rotor satisfy 2.2<V/(M*R.sup.2)*1000<3.7” is an obvious matter as discussed in claim 1 above. 
As for claim 3, INAGAKI as modified discloses the motor according to claim 1, wherein: the magnetic member comprises a permanent magnet (in the rotor).
As for claim 4, INAGAKI as modified discloses the motor according to claim 3, wherein: the motor comprises a rare earth permanent magnet synchronous motor [0024].  The motor of Fig. 2 is a synchronous motor.  
As for claim 5, INAGAKI as modified discloses the motor according to claim 1, wherein: the motor comprises a concentrated winding motor (Fig. 2, abstract, etc.).
As for claim 6, INAGAKI as modified discloses the motor according to claim 1, wherein: the stator core comprises a plurality of punched (product by process limitation, MPEP 2113) laminations stacked together; and each punched lamination is provided with a plurality of tooth slots (between teeth 114) formed in an inner side of the punched lamination and uniformly distributed along a circumference of the punched lamination.
[Product by Process claim. MPEP 2113] The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight. 
As for claim 7, INAGAKI as modified discloses the motor according to claim 6, wherein: WALME further discloses the number of the tooth slots is 6 (Figs. 2-4), and the number of poles of the rotor is 4 (Fig. 10).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for high performance levels.  
As for claim 8, INAGAKI as modified discloses the motor according to claim 1, wherein: the rotor has a magnetic pole structure of V type or W type (see a pair of magnets in Fig. 2 when viewed from rotor center).
As for claim 9, INAGAKI as modified discloses a compressor (title, Fig. 1), comprising: the motor according to claim 1.
As for claim 10, INAGAKI as modified discloses the compressor according to claim 9, wherein: the compressor is a single-cylinder rolling rotor compressor (Fig. 1).
As for claim 11, INAGAKI as modified discloses a refrigeration device, comprising: the compressor according to claim 9 (Fig. 1, abstract, etc.).

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Claim 1: small airgap. 
http://what-when-how.com/electric-motors/sizing-the-air-gap-electric-motors/
Sizing the Air Gap (Electric Motors)
5.3.2  The air gap Lg (Fig. 5.100) should be chosen to give the greatest torque per stroke. This approach will, however, tend to make the air gap length small. T. J. E. Miller (1993) recommends that it be about 0.05 percent of the rotor diameter. This tends to produce air gaps in the 0.007- to 0.010-in range for small motors. This can lead to manufacturing problems and increased costs in commercial-type motors because tight tolerances will be required on many parts. Holding a 0.010-in air gap is very feasible in most manufacturing situations and is a good initial selection. Small air gaps increase torque but also increase audible noise.
WALME et al (US 20180248418 A1) discloses that the air gap L1 is approximately 0.3 mm [0092].  
https://www.celeramotion.com/applimotion/motor-air-gap/#:~:text=The%20 standard%20air%20gap%20in,typically%20about%200.020%2D0.050%20inches.
Celera Motion Company: 
“The standard air gap in an electric motor is typically about 0.020-0.050 inches.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834